Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 8, 2022

                                     No. 04-22-00041-CV

                           IN THE INTEREST OF O.L.S., a child,
                                      Appellants

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00361
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due on March 6, 2022, and appellant filed a
motion requesting a thirty-day extension of time.

     After consideration, we GRANT the motion and ORDER appellant to file his brief by
March 26, 2022. Appellant is advised that further extensions of time will be disfavored.


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2022.




                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court